Citation Nr: 9912606	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an upper body 
disability to include arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


REMAND

The appellant had active duty for training from January 6, 
1983 to February 7, 1983.

A Board decision in February 1994 denied service connection 
for, inter alia, an upper body disability to include 
arthritis and determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a back disability.  The appellant appealed this decision 
to the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims) (Court).  
The Court, in a memorandum decision, affirmed the Board's 
decision that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disorder.  The Court also determined, inter alia, that the 
claim for an upper body disability to include arthritis was 
not well grounded.  The Court vacated the Board decision 
concerning this claim and remanded the case to the Board to 
vacate any RO decisions on this claim.

The Board, in a decision in September 1995, vacated the RO's 
February 1991 rating decision in accordance with the Court's 
order and dismissed the appeal for, inter alia, the claim for 
service connection for an upper body disability to include 
arthritis.  

A rating decision in May 1996 denied service connection on a 
de novo basis for an upper body disability to include 
arthritis, finding that the claim was not well grounded.  The 
RO correctly noted that the Court memorandum decision of 
March 1995 had order the Board to vacate the RO's previous 
rating decision on this issue and that this was accomplished 
by the Board decision of September 1995.  The appellant was 
advised of his appellate rights and did not file a timely 
appeal.

A rating decision in June 1998 denied service connection for 
hypertension, a left shoulder disorder, and an upper body 
disability to include arthritis on the basis that new and 
material evidence had not been submitted to reopen these 
claims.  However, the rating decision, in its reasons and 
bases portion, listed the third issue incorrectly as 
hypertension rather than the claim to reopen for the upper 
body disability to include arthritis.  The claim for 
hypertension had been denied as the first issue.  There was 
no discussion of reasons and bases relating to the upper body 
disability claim.  In addition, the RO incorrectly stated 
that the Board decision in September 1995 had upheld a 
previous RO rating decision when it had actually vacated a 
previous rating decision on the issue of service connection 
for an upper body disability to include arthritis.  

A rating decision in July 1998 determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for an upper body disability to include 
arthritis and for a back disorder.  In the statement of the 
case furnished to the appellant in August 1998, in the 
reasons and bases portion, the first issue was listed as 
service connection for hypertension rather than whether new 
and material evidence had been submitted to reopen a claim 
for an upper body disability to include arthritis.  Again, 
the RO incorrectly reported that the Board decision of 
September 1995 upheld a rating decision by the RO when it 
actually vacated a rating decision of February 1991.  
Furthermore, in discussing the issue of service connection 
for a back condition, the RO ignored the Board decision of 
February 1994 and the Court's affirmance of that 
determination in the memorandum decision of March 1995.   

In December 1998, the appellant forwarded new documentation 
to the Board, including a report of Brian Williams, M. D., 
dated in November 1998.  Dr. Williams reported that it was 
possible that a lesion of the cervical spine was obtained 
during service.  The appellant has not waived consideration 
of this evidence by the agency of original jurisdiction.  
Therefore, in accordance with the provision of 38 C.F.R. §  
20.1304(c), this evidence must be forwarded to the RO for 
inclusion in a supplemental statement of the case.

The appellant had requested a hearing before a member of the 
Board in Washington D.C.  A hearing was scheduled in February 
1999.  However, in February 1999, a statement was received 
from the appellant which indicated that he was unable to 
attend the hearing.

In addition, there have been several recent Court decisions 
involving the question of whether new and materia evidence 
has been submitted to reopen a claim.  When the issue is 
reopening, the question of well groundedness is not for 
determination as a preliminary matter.  See Hickson v. West, 
11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 Vet. 
App. 513, 516 (1996).  It must first be determined whether 
new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
"Material" evidence is evidence that is "relevant to and 
probative of the issue at hand."  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

In view of the foregoing, this case is remanded to the RO for 
the following development.

1.  The RO should readjudicate the claims 
for whether new and material evidence has 
been submitted to reopen the claims for 
service connection for an upper body 
disability to include arthritis and for a 
back condition.  The RO should bear in 
mind, as noted above, that the last final 
decision on the issue of service 
connection for an upper body disability 
to include arthritis was the unappealed 
rating decision of May 1996 and that the 
last final determination of the issue of 
service connection for a back disability 
was the Court's March 1995 memorandum 
decision affirming the Board's February 
1994 decision.  In addition, the cited 
court decisions should be considered, 
including the Hodge decision which 
mandates that the provisions of 38 C.F.R. 
§ 3.156(a) be used to determine what 
constitutes material evidence.

2.  If any benefit sought on appeal, as 
to which an appeal has been perfected, 
remains denied, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, listing 
the issues correctly and including a 
discussion of reasons and bases that 
addresses the issues on appeal, to 
include all evidence submitted since the 
issuance of the statement of the case in 
August 1998.  Accord the appellant and 
his representative an appropriate period 
of time for response.

The appellant and his representative are free to furnish 
additional evidence and argument to the RO while his case is 
in remand status.  Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  No action is required of the 
appellant until further notice is issued.  The Board 
intimates no opinion as to the ultimate outcome of this 
appeal by virtue of this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







